Citation Nr: 1816647	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-01 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than November 29, 2010, for the grant of service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1981 to September 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  The Veteran filed a claim for benefits received by VA in April 2002.  This application for benefits included no reference to headaches. 

2.  There was no communication in writing indicating an intent to apply for benefits for migraine headaches prior to November 29, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 29, 2010, for the grant of service connection for migraine headaches have not been met.  38 U.S.C. §§ 5110 (2012); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


I. Legal Criteria

Generally, the effective date of an award based on an original claim for compensation or for a reopened claim for benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2017).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  The claim must "identify the benefit sought."  38 C.F.R. § 3.155 (a) (2017).

Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

II. Analysis

The Veteran contends he is entitled to an effective date for the grant of service connection for his migraine headaches prior to November 29, 2010.  Specifically, he has contended his headaches were clearly documented in his service treatment records and that his effective date should be in April of 2002, when he first filed a claim for service-connection for multiple disabilities.  See November 2011 NOD.

A brief recitation of the history of the Veteran's claim is warranted.  The record reflects that an application for compensation and/or pension was stamped as received by VA on April 24, 2002.  In this application, in the section labeled "What disability are you claiming?" the Veteran listed 1) residual right knee surgery, 2) bilateral knee condition, 3) chronic low back pain, 4) chronic hepatitis B, 5) residual fracture nose, 6) residual fracture right ankle, 7) residual fracture right hand, and 8) chronic pain right foot.  The Veteran received a rating decision adjudicating these claims in February 2003.  The next correspondence from the Veteran in the claims file after that rating decision was stamped received in July 2007.  The Veteran requested a copy of his medical records and "a copy of my Letter of Rating for my disability status."  After this, the next written communication from the Veteran is a report of general information with a date of contact of November 29, 2010 wherein the Veteran initiated a claim for 1) prostate cancer, 2) sexual dysfunction, 3) chronic hepatitis B, 4) arthritis, and 5) headache.

Here, it is undisputed that VA received written communication of his claim for headaches on November 29, 2010.  Thus, the question narrows to whether VA received a "claim," whether formal or informal, prior to that date.  The Board notes that the Veteran made no reference to his headaches in his April 2002 application for benefits.  Similarly, he did not reference headaches in any of his subsequent correspondence to VA before November 29, 2010.  That is, the record does not reflect any indication of a communication in writing evidencing a belief in an entitlement to benefits for headaches prior to November 29, 2010.

In his October 2011 NOD, the Veteran highlighted that his service treatment records and records submitted pursuant to his April 2002 claims clearly indicated that he had been suffering from headaches since 1987.  Indeed, he stated that the "records show[ed] it as an issue for consideration."  However, mere receipt of records around the time of his April 2002 claims indicating a present disability and documentation during service of that same disability does not satisfy the requirements for even an informal claim.  A claim must at minimum "identify the benefit sought."  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  Indeed, the Court in Brannon noted that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  Id.  Here, the Veteran made no indication in April 2002 that he sought any benefit for headaches.  While the Board acknowledges a claim for benefits does not require technical precision, "the Board is not required to conjure up issues that were not raised by the claimant."  Id.  

In correspondence received in January 2013, the Veteran referenced 38 C.F.R. § 3.303(a) and (c).  The Board notes that 38 C.F.R. § 3.303 is the provision relating generally to the principles of service connection.  The Veteran's migraines are service-connected, and this provision has no bearing on the issue of the effective date of his award of service connection.  He also cited to 38 C.F.R. § 3.304(b).  This provision relates to the presumption of soundness.  Again, the Veteran having been service-connected for headaches, it has already been determined that his migraines were incurred in service, and did not preexist such service.  The Veteran further cited 38 C.F.R. § 4.2, pertaining to interpretation of examination reports.  The Board finds this reference also unavailing in that in April 2002 the Veteran simply did not indicate an intention to apply for benefits for headaches, regardless of what his VA examinations in adjudicating the April 2002 claims showed.  The Veteran thereafter referenced 38 C.F.R. §§ 3.159 and 3.303(b).  In the absence of a claim received by VA, whether formal or informal, these provisions similarly are not implicated. 

In his November 2013 DRO hearing, the Veteran related that when he applied for benefits in April 2002 he simply did not know, nor was it explained to him, that he could have applied for benefits for migraines.  While this may have been the case, the Board does not find this a persuasive argument in the absence of a claim for or statement addressing headaches at the time.  

In May 2015 the Veteran's representative advanced an argument under 38 C.F.R. § 3.114(a)(3).  The Board notes that 38 C.F.R. § 3.114 pertains to the effective date of an award awarded pursuant to a liberalizing law or VA issue.  The Veteran's claim here was awarded service connection not pursuant to any such liberalizing law or VA issue, but rather to his claim received via phone and memorialized in writing on November 29, 2010.  Thus 38 C.F.R. § 3.114 is not applicable.  In February 2018 the Veteran's representative asserted that "the evidence of records [sic] shows many instances in which [the Veteran's] correspondences and submittals could have been taken for an informal claim prior to November 29, 2010."  Despite this statement, and an invocation of 38 C.F.R. § 3.155 pertaining to informal claims, the representative pointed to nothing in the record that could be construed as an informal claim.  The Board finds there is simply no correspondence prior to November 29, 2010 that could be taken as an informal claim for service connection for headaches.  As stated above, the mere existence of medical records in the absence of any action indicating an intent to apply for benefits is not enough.

Consequently, the Board finds that the preponderance of the evidence is against an effective date earlier than November 29, 2010 for the grant of service connection for migraine headaches.  


ORDER

Entitlement an effective date earlier than November 29, 2010, for the grant of service connection for migraine headaches is denied.



____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


